Conestoga Funds 259 N. Radnor-Chester Road Radnor Court, Suite 120 Radnor, PA 19087 January 11, 2008 VIA EDGAR Securities and Exchange Commission 100 F Street N.E. Washington, D.C. 20549 Re: Conestoga Funds File No. 333-90720 Ladies and Gentlemen: On behalf of Conestoga Funds (“Registrant”) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), I hereby certify that (i)the prospectus and statement of additional information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 6 to Registrant’s Registration Statement on Form N-1A (“the Amendment”), constituting the most recent amendment to this Registration Statement; and (ii)the text of the Amendment was filed electronically with the Securities and Exchange Commission on January 2, 2008. If you have any questions or comments regarding this filing, please call Jules Buchwald of Kramer Levin Naftalis & Frankel LLP, Registrant’s counsel, at 212-715-7507. Very truly yours, Conestoga Funds By:/s/ W. Christopher Maxwell W. Christopher Maxwell Chief Executive Officer
